Citation Nr: 0714167	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  04-39 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1970 through 
January 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.


FINDING OF FACT

The veteran currently has skin cancer on the forehead, chest, 
both upper extremities, face, and ears, that is related to 
service.


CONCLUSION OF LAW

The veteran's skin cancer was related to his active duty.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2003).  Given the favorable 
outcome below no conceivable prejudice to the veteran could 
result from this adjudication.  In this regard, the agency of 
original jurisdiction will be responsible for addressing any 
VCAA notice defect with respect to the rating and effective 
date elements when effectuating the award.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).




Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Analysis

The veteran contends that his skin cancer was caused by his 
exposure to strong sun while stationed in Vietnam.  
Additionally, the Board recognizes that the veteran is a 
Vietnam veteran with presumed exposure to herbicides.  
However, given the favorable outcome below, the Board does 
not need to address the veteran's claim for service 
connection for skin cancer as secondary to herbicide 
exposure.

A review of the veteran's service medical records indicated 
complaints of sun damage to the skin while the veteran served 
in Vietnam.  The veteran's report of medical history and 
examination upon induction, both dated August 1969 noted no 
skin diseases or abnormalities.  An April 1970 treatment note 
indicated complaints of a skin condition.  A February 1971 
dermatology consultation indicated a fair complexion with 
some hyper-pigmentation on the right frontal area.  The 
dermatologist stated that the veteran had some minimal damage 
to the skin and noted that his MOS of truck driver would 
result in reduced sun exposure.  The dermatologist also noted 
the veteran's fair skin and recommended the use of sunscreen 
when exposed to the sun.  An October 1971 dermatologist 
consultation indicated a history of hyper-pigmentation caused 
by the sun, and a family history of the same.  The veteran's 
examination upon separation, dated January 1972, did not note 
any skin abnormalities.

The veteran submitted records from private dermatologists in 
conjunction with his claim.  Private medical records and 
pathology reports dated November 1994 through June 2005 noted 
treatment for growths on the forehead, chest, both upper 
extremities, face, and ears.  Diagnoses included hypertrophic 
solar keratosis, basal cell carcinoma, squamous cell 
carcinoma, and well differentiated, infiltrating carcinoma. 

A medical opinion from Dr. D.J.P., dated July 2003, noted 
that the veteran received regular treatment for recurring 
skin cancers caused from excessive sun burning during his 
early twenties.  The dermatologist also noted that the 
veteran experienced blistering burns during his time in 
Vietnam, and that those areas have developed into cancerous 
lesions.  

The veteran submitted statements regarding the history of his 
disease and treatment.  He stated that he has been treated 
for skin cancer since 1976, but that medical records from the 
1970s and 1980 are unavailable for review.  The veteran 
submitted a statement from his wife, indicating that the 
veteran began to have skin problems within a few years after 
being married in the late 1973, with the worst lesions being 
on his face.  She also testified that over the years, the 
veteran had numerous cancerous lesions removed.  Finally, the 
veteran submitted a lay statement from a fellow veteran 
stating that the veteran was constantly had blistering 
sunburns and peeling skin while they were stationed in 
Vietnam together.  

A follow up medical opinion by Dr. D.J.P., dated January 2007 
indicated that after a review of the veteran's service 
medical records and the statement submitted by the fellow 
veteran indicating that the veteran had constant blistering 
sunburns, the doctor opined that the veteran's skin cancer 
was more likely than not a direct result of the veteran's 
overexposure to the sun during service.  

The veteran was also afforded a hearing in conjunction with 
his claim during which he asserted that he developed severe 
sunburns while stationed in Vietnam.  He indicated that other 
than his exposure in Vietnam, he did not have any further 
significant sun exposure.  He also argued that although he 
had an MOS as a truck driver, he still got sunburn to the 
point of developing blisters.  He also stated that he tried 
to stay out of the sun whenever possible, both before and 
after being stationed in Vietnam, but also asserted that in 
Vietnam, this was often difficult to do.  

The Board finds that the evidence in the record supports a 
conclusion that it is at least as likely as not that the 
veteran's skin cancer was related to his over-exposure to the 
sun during service.  Service medical records contained 
complaints of skin problems due to sun exposure during 
service.  The veteran's treating dermatologist stated in his 
medical opinions dated July 2003 and January 2007, that the 
veteran's sun exposure in Vietnam more likely than not caused 
his current skin cancer.  The physician based his report on 
the veteran's medical records, a history from the veteran, 
and a lay statement provided by a fellow soldier in Vietnam 
who testified to the veteran's sunburn symptoms.   

As there is an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt in favor of the 
veteran, the benefit of the doubt rule is applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  Accordingly, service connection is warranted 
for the veteran's skin cancer.


ORDER

Service connection for skin cancer is granted.  


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


